Petitioner, John O. Story, was charged with the crime of murder in Bryan county, Okla. He was tried and convicted, and sentenced to serve a term of life imprisonment in the State Penitentiary at McAlester, where he is now confined. He was charged with killing his wife by setting fire to a certain outhouse located back of his residence, and burning her to death. He appealed to this court, and the judgment and sentence of the district court of Bryan county was affirmed. John O. Story v. State, 73 Okla. Cr. 273, 120 P.2d 387.
Petitioner has heretofore filed a petition for writ of habeas corpus (Ex parte John O. Story, 75 Okla. Cr. 367,131 P.2d 773); and a petition for writ of mandamus (Re Application of John O. Story, 80 Okla. Cr. 11, 156 P.2d 154). We have in each instance permitted the filing of the petitions, and have given them due consideration, and in each instance, the petition has been denied for the reason that an attempt was being made to have the same issue reviewed which was raised on appeal. The cases above cited give the reasons for their denial, and it is unnecessary to here review them.
The petition now filed presents the same issue. Many affidavits and statements have been filed with the clerk of this court, and we have heretofore directed that these papers be filed with the Pardon and Parole Board of this state, and this has been done. Petitioner's case has been reviewed by that Board. Only the Pardon and Parole Board can give any relief to petitioner. *Page 428 
For the reasons above stated, the petition for mandamus or habeas corpus is denied.
JONES and BRETT, JJ., concur.